[Date] Firsthand Funds 150 Almaden Blvd., Suite 1250 San Jose, California95113 Attention: Kevin Landis, President Re: Firsthand Funds (“Customer”) Dear Mr. Landis: NOTICE OF ASSIGNMENT PFPC Trust Company (“PFPC Trust”) and Customer are parties to a Custodian Services Agreement dated July 8, 2005 (the “Agreement”).Pursuant to Section 19 of the Agreement, PFPC Trust intends to assign the Agreement (including assignment of PFPC Trust’s rights and delegation of PFPC Trust’s duties with respect thereto) to PFPC Trust’s affiliate, The Bank of New York Mellon, effective March 14, 2011.PFPC Trust hereby provides to Customer 30 days’ written notice of such action. Very truly yours, PFPC TRUST COMPANY By: cc: SiVest Group, Inc. 150 Almaden Blvd., Suite 1250 San Jose, California95113 Attention: Omar Billawala, Chief Operating Officer
